DETAILED ACTION
Acknowledgements
The amendment filed 10/29/2020 is acknowledged.
Claims 9-30 are pending.
Claims 9-22 are withdrawn.
Claims 23-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC § 101, applicant states that the claims provide improvements to computer functionality, and there is no preemption. Additionally, applicant states that the present invention is similar to Enfish in that software can make non-abstract improvements in computer functionality, that the fact that the process produces things and achieves a desired outcome in the non-digital world is significant, and that there is no preemption. Applicant also states that the present invention solves a challenge particular to the internet, that the invention is rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, that the solution is not achieved using routine and conventional steps, and that applicants do not attempt to preempt every application of the concept of selection of experts to supply potential solutions to innovation challenges. 
Examiner notes, however, that the use a computer or network to speed up an abstract idea only involves using the computer or network as a tool to automate or implement an abstract idea, but does not provide significantly more than the abstract idea. Additionally, the present specification does not provide support for authenticating transactions using blockchain technology.
Examiner also notes that the claims are directed to selecting experts to provide solutions for a problem, optimizing a project development path based on the experts' input and determining an amount to pay the experts for their contribution. For example, independent claim 1 recites "to connect authenticated users," "to select authenticated subject matter experts," "to optimize project development paths," "to evaluate remuneration of solutions contributed by said subject matter experts," and "trades crypto currency for services and items of value." Bringing users into contact with each other, selecting authenticated subject matter experts, optimizing project development paths, evaluating remuneration of solutions contributed by said subject matter experts, and trading currency for services and items of value are functions that can be performed in the real world, without the use of a computer, as they describe interactions between individuals for communicating to hire experts, plan a project, provide compensation, and make purchases. These functions involve decisions or transactions made by individuals. Therefore, these functions describe an abstract idea as they are directed to a method of organizing human activity. These functions do not address a challenge particular to the internet, and are not rooted in computer technology as they seek to address a business problem, rather than a problem specifically arising in the realm of computer networks. The claims recite the use of computer networks and software to implement the functions. The use of the networks and the software recited in the claims does not provide an improvement to the functioning of a computer or network, and only involves the use of computers as a tool to automate/implement the abstract idea in a particular technological environment. Examiner additionally notes that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (See July 2015 Update: Subject Matter Eligibility, p. 8, Section VI). Examiner notes that although claim 23 recites “to connect users authenticated via blockchain,” the specification does not provide support for the use of a blockchain, and the claim does not involve using the blockchain to authenticate the expert submitted answers. Additionally, a blockchain is a distributed ledger, and using a blockchain to look up information for authentication corresponds to the real-world equivalent of looking up information in a ledger or notebook. Therefore, the use of a blockchain does not provide significantly more than the abstract idea. Regarding preemption, examiner notes that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (See July 2015 Update: Subject Matter Eligibility, p. 8, Section VI). Finally, examiner notes that the analysis in the rejection does not rely on additional elements being well-understood, routine, or conventional.
Regarding the rejection of the claims under 35 USC §112(a), applicant states that a person in the pertinent art at the time of the present invention would know that the blockchain process is inherent in transfer of cryptocurrency when conducting smart contracts as is done in the present invention. Examiner notes, however, that MPEP 2161.01 (I) states that “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").) Here, the specification does not describe users who have been authenticated via blockchain, or how such authentication occurs. Therefore, the specification does not provide support for the claimed limitation.
Further, regarding the rejection of the claims under 35 USC §112(a), applicant cites to paragraphs 39 and 40 of the specification to show that algorithms are cited in the specification. Examiner notes, however, that “[t]o satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” (See MPEP 2161.01 (I)).  Here, the specification does not describe how an engine “selects among authenticated subject matter experts using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation” as recited in claim 26, computing “using predictive analytics one or more propensities of success of alternate developmental paths based at least in part on historical data and using Bayesian renormalization and missing data imputation" and selecting “the development path maximizing the propensity of success, minimizing resources and time to completion using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation” as recited in claim 27, computing “remuneration of problem solutions with predictive analytics based in part on historical data and using Bayesian renormalization and missing data imputation” as recited in claim 28, or investing “the crypto currency earned by users of the system in securities, comprising corporate debt, convertible notes, stock indexes, futures, FOREX, stock options, stocks, and other real or virtual assets available via any market and using Bayesian renormalization and missing data imputation." Although the cited portions recite algorithms, they do not recite algorithms for performing the specific claimed functions. Therefore, the specification does not describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.
Regarding the rejection of the claims under 35 USC §112(b) based on 112(f), applicant states that no means plus function was included in the claims, and such a construction is presumed against. Applicant also states that a person of ordinary skill would find the corresponding structure, material, or acts in the drawings, claims, and the specification, particularly the flow charts, including the portions added in the substitute specification from the materials incorporated by reference. Applicant also states that all the algorithms mentioned in the cited patents and patent applications are, and have been from the moment of filing, incorporated by reference.
Examiner notes that although absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), the presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. As described in the rejections of the claims under 35 USC 112(b), the present claims recite non-structural terms that serve as generic placeholders, such as various “engines”. These generic placeholders are coupled with functional language, and are not modified by any structure. Therefore, the presumption that the claim elements are not to be treated in accordance with 35 USC §112(f) is rebutted. Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15) and also in MPEP 2181 (II) (B)). As noted in the 35 USC §112(b) rejection below, the specification does not disclose algorithms for performing the specific functions claimed in the claims. Therefore, because the specification does not provide the particular algorithms which cause a computer to perform each of the specific recited steps or functions of the claims, these claims are rejected under 35 USC §112(b). 
Regarding the rejection of the claims under 35 USC § 103, applicant states that Hughes does not mention the term predictive analytics or blockchain, and that machine learning or neural networks utilizing blockchain, genetic algorithms for selecting the best approach to a solution of a technical problem, and Gruber ontology for knowing how things work when selecting projects are referenced in the present invention but are not mentioned in the cited references. Applicant also states that there is no justification in the prior art to combine the references, the proposed combination does not show all the novel features of claim 23, and the novel features produce new and unexpected results. Applicant states that Hughes does not mention predictive analytics, and is in contrast to the present invention, where the focus is on a form of directed evolution to an as yet to be determined product or solution then determining the feasibility of alternate paths. Additionally, applicant makes reference to particular algorithms in the patents and patent applications incorporated by reference in the specification, and states that the references do not use algorithms that infer missing data in the way that the algorithms, disclosed in the patents and patent applications incorporated in the present application in their entirety, do. Applicant additionally cites several patents and patent applications that are incorporated by reference in the priority document on which the present application is a continuation in part, and states that the use of historical data using missing values, which must be inferred, is important to how the claimed invention functions. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., machine learning, neural networks, genetic algorithms, and Gruber ontology, that the focus of the claimed invention is on a form of directed evolution to an as yet to be determined product or solution then determining the feasibility of alternate paths, using predictive analytics to infer missing data in the same manner as the algorithms disclosed in the patents and patent applications incorporated in the present application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, limitations from the patents or patent applications incorporated in the present application are not read into the claims.
Examiner notes that Hughes discloses predictive analytics, because it discloses using historical data to select a person to participate in a task and to determine the likelihood of success of tasks and the overall project, and selecting a plan to maximize the likelihood of success (Hughes ¶¶ 6, 11, 20-25, 27-30, 32, 43, 74, 76, 78, 104-105). The term “predictive analytics” is broad enough to read on the use of historical data to make future decisions, as disclosed in Hughes, and the claim does not recite any particular method for performing predictive analytics.
Specifically, regarding the argument that that the references do not use predictive algorithms or algorithms that infer missing data in the way that the algorithms, disclosed in the patents and patent applications incorporated in the present application in their entirety, do, examiner notes that here, claim 26 recites using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation to select subject matter experts, claim 27 recites using predictive analytics to compute propensities of success and select development paths based on historical data and using Bayesian renormalization and missing data imputation, claim 28 recites computing remuneration of problem solutions with predictive analytics based on historical data and using Bayesian renormalization and missing data imputation, and claim 29 recites investing crypto currency using Bayesian renormalization and missing data imputation. Although these limitations recite uses of predictive analytics, Bayesian renormalization, and missing data imputation in general to perform certain functions these claims do not describe how the recited algorithms are used to achieve the claimed results. 
Regarding claim 26, Hughes discloses selecting a person to participate in a task based on historical data regarding past performance on similar tasks (Hughes ¶¶ 43, 54, 76-78). Additionally, regarding claim 27, Maithell discloses an engine that computes the feasibility of the developmental paths based at least in part on historical data (Maithell ¶ 69, 85-86, 95) and selects the development path based on feasibility, minimizing resources and time to completion (Maithell ¶¶ 20, 74, 75, 77, 87, 96-97, 103, 128). While Walker in view of Maithell and Muse does not specifically disclose that determining the feasibility of alternate development paths involves computing one or more propensities of success using predictive analytics, and using the predictive analytics to select the optimum path or solution, Hughes discloses a system of planning projects that involves performing predictive analytics to perform calculations based on historical data and to determine the likelihood of success of tasks and the overall project, and selecting a plan to maximize the likelihood of success (Hughes ¶¶ 6, 11, 20-25, 27-30, 32, 43, 74, 76, 78, 104-105). Therefore, the combination of Walker, Maithell, Muse, and Hughes renders obvious the limitations of using predictive analytics to compute propensities of success and select development paths. Finally, regarding claim 28, Walker discloses evaluating remuneration of solutions contributed by said subject matter experts (Walker Figs. 9-10, 35; 22:57-65; 40:38-45), and Wu discloses determining compensation for tasks performed by a worker based on historical data (Wu ¶¶ 42-43, 61). Therefore, the combination of Walker and Wu renders obvious the limitation of computing remuneration of problem solutions with predictive analytics based on historical data. Additionally, regarding the use of the use of Bayesian renormalization and missing data imputation in claims 26-29, Pinto discloses the use of Bayesian renormalization and missing data imputation in making decisions for a project (Pinto Figures 7-8; ¶¶ 35-36, 49-50, 65-72).
Additionally, regarding the patents and patent applications that are incorporated by reference in the priority document on which the present application is a continuation in part, examiner notes that these references qualify as prior art. Therefore, features taught by these references cannot be relied on as novel features of the present invention. 
Applicant states that the office action rejects claim 23 based on Walker, Maithell, and Muse. However, claim 23 is rejected based on Walker, Pinto ‘897, and Muse. 
Applicant further states that there is no motivation to combine the references and the combination relies on impermissible hindsight. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant states that the prior art references are missing the specific predictive analytics and the method of compensating experts for their answers with crypto-equity. Additionally, applicant states that Maithell does not disclose computing one or more propensities of success using predictive analytics, or matching authenticated users with experts to obtain solutions to business problems, and Walker does not disclose a governance engine configured to optimize the project development paths using predictive analytics, and specifically, the type of analytics disclosed in the present application. Applicant states that that the use of historical data using missing values, which must be inferred, is important to how the claimed invention functions. Applicant states that the references are non-analogous because Walker and Maithell do not use predictive analytics or cryptocurrency or crypto equity, and Muse does not mention predictive analytics or crypto equity. Applicant states that the combination of references would not generate a trusted, authenticated connection among users of a system which uses predictive analytics to optimize matching of users seeking answers and experts willing to sell answers.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Walker discloses matching users with experts to obtain solutions to business problems (Walker 14:25-41; 17:36-18:22; 37:6-18), while Maithell discloses a governance engine configured to optimize project development paths (Maithell ¶¶ 20, 74-75, 82, 83, 85-88, 95, 99, 128). Muse discloses allowing users to transfer funds and make payment using e-currency, such as bitcoins (Muse ¶¶ 8, 36, 38-39). Walker and Maithell are analogous because they both deal with aspects of achieving a goal or a solution involving multiple individuals. Walker and Muse are analogous because both deal with services involving commerce requiring payments between users. Finally, Hughes discloses planning projects involving performing predictive analytics to perform calculations based on historical data (Hughes ¶¶ 6, 11, 20-25, 27-30, 32, 43, 74, 76, 78, 104-105). Walker and Hughes are analogous because they both deal with managing a task, such as a obtaining a solution to a problem. The combination of Walker, Maithell, Muse, and Hughes renders obvious a trusted, authenticated connection among users of a system which uses predictive analytics to optimize matching of users seeking answers and experts willing to sell answers. 
Applicant states that it would not be a simple substitution to move from payment in dollars to payment in cryptocurrency, because a recipient of cryptocurrency could pay tax on a low value and then hold the cryptocurrency for over a year and then convert it to standard currency and pay only capital gains. Examiner notes, however, that his does not affect the use of cryptocurrency to provide a payment instead of dollars. Rather, this describes how the recipient uses the currency after the payment. The ability of a payment form to change in value in the future does not affect how it is used to make payment today. For example, payment made in British pounds can change in value in relation to the dollar, but these currencies could be substituted for each other, as they are both known types of payment.
Regarding Hughes, applicant states that Hughes does not specifically disclose selecting experts using predictive analytics based on historical data while inferring from missing data. Applicant also states that Walker does not specifically disclose the features of claim 27. 
Examiner notes, however, that Hughes also discloses selecting a person to participate in a task based on historical data regarding the person's past performance on similar tasks (Hughes ¶¶ 43, 54, 76-78). Additionally, regarding the limitations of claim 27, Maithell discloses an engine that optimizes a project development that includes selecting initial developmental paths based in part on input from users (Maithell ¶ 48, 65, 80, 83, 85, 87-88, 94-98); evaluating alternate developmental paths based in part on mathematical simulation of outcomes (Maithell ¶ 82, 83, 85-88, 99); computing the feasibility of the developmental paths based at least in part on historical data (Maithell ¶ 69, 85-86, 95) and selecting the development path based on feasibility, minimizing resources and time to completion (Maithell ¶¶ 20, 74, 75, 77, 87, 96-97, 103, 128). Walker in view of Maithell and Muse does not specifically disclose that determining the feasibility of alternate development paths involves computing one or more propensities of success using predictive analytics, and using the predictive analytics to select the optimum path or solution. However, Hughes discloses a system of planning projects that involves performing predictive analytics to perform calculations based on historical data and determine the likelihood of success of tasks and the overall project, and selecting a plan to maximize the likelihood of success (Hughes ¶¶ 6, 11, 20-25, 27-30, 32, 43, 74, 76, 78, 104-105). Although Walker in view of Maithell, Muse, and Hughes does not specifically disclose the use of Bayesian renormalization and missing data imputation in making the decisions for a project, Pinto discloses the use of Bayesian renormalization and missing data imputation in making decisions for a project (Pinto Figures 7-8; ¶¶ 35-36, 49-50, 65-72).
Regarding claim 28, applicant states that Wu is concerned with payment of employees while the present invention is not focused on employees, but independent remote experts. Examiner notes, however, that the type or role of the person for whom the remuneration is calculated does not affect the calculation of the remuneration.
Regarding claim 29, applicant states that the prior art does not disclose the manner of determining compensation in whatever form. Examiner notes, however, that claim 29 does not require determining compensation in different forms, but recites various types of securities in which cryptocurrency earned by users of the system can be invested. Additionally, Muse discloses an engine that invests crypto currency of users of the system in securities, comprising FOREX, stocks, and other real or virtual assets available via any market (Muse Abstract; ¶¶ 15, 90, 104), and Arnott discloses that securities in which investments can be made include corporate debt (Arnott ¶¶ 25, 42, 61, 141), convertible notes (Arnott ¶¶ 25, 61, 141), stock indexes (Arnott ¶¶ 9, 88, 145, 158-159), futures (Arnott ¶ 25, 27, 96), and stock options (Arnott ¶¶ 25, 35, 38). Therefore, the combination of the references teaches the different ways currency can be invested, as claimed in claim 29.
Applicant also states that the present invention produces new unexpected results.
Examiner notes that arguments that the invention provides unexpected results must be supported by objective evidence. MPEP 716.01(c) (I) states that “[o]bjective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.” MPEP 716.01(c) (II) further states “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.” Here, applicant has not provided evidence to support these arguments. 
Applicant also states that combining more than three references is very unlikely to be done by a person of ordinary skill in the pertinent art.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 4/9/2015 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/2015.
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made by original presentation in the Office action mailed 7/14/2016.

Examiner’s Comments
Applicant’s claims employ language that does not serve to differentiate the claims from the prior art.
Claim 30 recites “non-transitory computer readable medium comprising: program code to . . . ." However, this only describes stored program code that is not executed to cause a processor to perform any steps or functions. Therefore, this limitation recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 23-30 are directed to a system comprising various engines that are functionally claimed, invoking 35 USC § 112(f). Therefore, these claims fall within the four statutory categories of invention.
Additionally, claims 23-30 are directed to the abstract idea of selecting experts to provide solutions for a problem, optimizing a project development path based on the experts' input and determining an amount to pay the experts for their contribution. The claim recites “(a) a secure communication network configured to connect users authenticated,” “(b) an innovation engine configured to select authenticated subject matter experts;” “(c) a governance engine . . . configured to optimize project development paths;” “(d) a pricing engine configured to evaluate remuneration of solutions contributed by said subject matter experts;” and “(e) an exchange engine that trades crypto currency for services and items of value.” This is a method of organizing human activity an abstract idea as it describes a process for selecting a team of people, planning for a project, compensating the team, and trading goods or services. For example, this corresponds to the real-world analog of facilitating meetings between team members, determining which consultants or contractors to hire to solve a particular problem, determining an optimal plan for a project, determining how to compensate the experts, and allowing for selling or trading goods or services. As claims directed to methods of organizing human activity have been found to be abstract, the claims are directed to an abstract idea. (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a secure communication network configured to connect authenticated users, a network, a network of mobile user devices for communicating over the computer network," non-transitory computer readable medium comprising: program code . . ., and the use of various “engines,” merely use(s) a computer as a tool to perform an abstract idea. Specifically, these additional elements perform(s) the steps or functions required to carry out the abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. Although the claims recite a secure communication network configured to connect authenticated users, a network, a network of mobile user devices for communicating over the computer network," non-transitory computer readable medium comprising: program code . . ., and the use of various “engines,” this only involves the use of computers as tools to automate and/or implement the abstract idea. The specification further supports the view that the computer elements or networks serve as a tool to automate and/or implement the abstract idea (Pregrant Publication of Specification, ¶ 30). Taking the claim elements separately, the additional elements of a secure communication network, a network, a network of mobile user devices for communicating over the computer network, a non-transitory computer readable medium, and various engines recited in the claims only perform the acts of connecting users, selecting subject matter experts, optimizing project development paths, evaluating remuneration, and trading crypto currency. This only uses the processor or computer system to automate or implement the abstract idea of selecting experts to provide solutions for a problem, optimizing a project development path based on the experts' input and determining an amount to pay the experts for their contribution. Dependent claims 24 and 25 further describe the abstract idea and involve connecting people or mobile devices over a network. Claim 26 further describes the selection of subject matter experts, claim 27 further describes selection of development paths, evaluation of alternative paths, assessing solutions, determining propensities of success, and selecting a development path, claim 28 describes computing remuneration, claim 29 describes investing crypto currency, and claim 29 involves communicating information among various parties. These claims further describe the identified abstract idea, and use the processor or computer system of the independent claims to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method, system, and machine-readable medium claims simply recite the concept of selecting experts to provide solutions for a problem, optimizing a project development path based on the experts' input and determining an amount to pay the experts for their contribution. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using a computer. "Under our precedents, that is not 'enough' to transform an abstract idea into a patent-eligible invention." See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. 
The use of a secure communication network, a network, a network of mobile user devices for communicating over the computer network, a non-transitory computer readable medium, and various engines as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a generic computer to perform generic computer functions. 
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 23 recites “a secure communication network configured to connect users authenticated via blockchain.” However, the specification does not provide support for this limitation, as it does not mention a “blockchain” nor disclose users being authenticated via blockchain. Therefore, for purposes of examination, this limitation is interpreted as “a secure communication network configured to connect authenticated users.”
Claims 22-30 are also rejected as each depends on claim 23. 
Claim 23 also recites “a governance engine providing a graphical user interface that enables a user of a model generation tool to view and manage subgroups of variables associated with generation of a predictive model the variables including source variables that are associated with attributes of original data and derived variables subsequently modified from the source variables one of the Subgroups being identified as containing variables that are contributory and another of the Subgroups being identified as containing variables that are non-contributory.” The specification does not describe providing a graphical user interface, or an interface with the specific features recited in this limitation. Although US Patent No. 7,499,897, which is incorporated by reference in the specification, recites “providing a graphical user interface that enables a user of a model generation tool to view and manage subgroups of variables associated with generation of a predictive model, the variables including source variables that are associated with attributes of original data and derived variables subsequently modified from the source variables, one of the subgroups being identified as containing variables that are contributory and another of the subgroups being identified as containing variables that are non-contributory” in claim 1, neither the specification nor the patent describe how this method is used as part of a governance engine configured to optimize project development paths, or as part of the claimed collaborative enterprise development system. (See MPEP 2161.01).
Claims 22-30 are also rejected as each depends on claim 23. 
Claim 23 recites “an exchange engine that trades crypto currency for services and items of value using smart contracts.” The specification does not describe the use of smart contracts. Therefore, the specification does not provide support for this limitation. (See MPEP 2161.01). For purposes of examination, this limitation is interpreted as “an exchange engine that trades crypto currency for services and items of value.”
Claims 22-30 are also rejected as each depends on claim 23. 
Claim 24 recites “further comprising a network that connects authenticated persons willing to pay for crowd-sourced solutions to technical problems and authenticated subject matter experts willing to sell solutions to said technical problems in return for any type of currency, including crypto currency or equity interests via utilization of the blockchain process used when transferring cryptocurrency using smart contracts.” The specification does not provide support for this limitation. Although the specification recites “a computer-based social network for connecting persons willing to pay for crowd-sourced answers to technical problems with subject matter experts willing to sell answers to said problems in return for any type of currency, including crypto currency or equity interests” in paragraph 4, the specification does not describe performing this via utilization of the blockchain process used when transferring cryptocurrency using smart contracts as claimed. (See MPEP 2161.01). For purposes of examination, this limitation is interpreted based on the specification as “a network that connects authenticated persons willing to pay for crowd-sourced solutions to technical problems and authenticated subject matter experts willing to sell solutions to said technical problems in return for any type of currency, including crypto currency or equity interests.”
Claim 25 recites “a network of mobile user devices for communicating over one or more computer networks using via the blockchain process used when transferring cryptocurrency using smart contracts.” The specification does not provide support for this limitation. Although the specification recites “A computer network, 102, connects a network provider, 104, with user devices, 106, such as hand-held mobile smartphones for communicating across the computer network, 102” in paragraph 32, the specification does not describe the network of mobile user devices communicating over one or more networks using the blockchain process used when transferring cryptocurrency using smart contracts as claimed. (See MPEP 2161.01). For purposes of examination, this limitation is interpreted according to the specification as “a network of mobile user devices for communicating over one or more computer networks.”
Claim 26 recites “an engine that selects among authenticated subject matter experts authenticated via the blockchain process used in transfers of cryptocurrency using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation.” The original specification states, in paragraph 38, that "[a] predictive analytics submodule, 306, applies search algorithms and forecasting models stored in the project database library, 308, to select potential subject matter experts, consultants, or other resources related to the successful project. The predictive analytics submodule, 306, may implement one or more forecasting techniques, including simple algorithms, including statistical techniques such as machine learning (e.g., as applied by IBM's Watson computer), game theory, and data mining. In some examples, the predictive analytics incorporate the robust, optimizing forecasting techniques of Pinto et al. . . . that manage historical data including historical data that may have missing values, which must be inferred.” The specification also states, in paragraph 40, that: 
In another example, the predictive analytics submodule, 306, may identify potential subject matter experts based on an analysis of electronically-accessible sources of information, profile data stored in the collaboration database, 302, or both. For instance, potential collaborators may be identified that meet one or more specified characteristics (e.g., professional developers or corporate chemists). Potential collaborators may be identified by their relationship with the entrepreneur (e.g., previous members of entrepreneur's team or all social network connections of the entrepreneur). In some examples, the predictive analytics submodule, 306, may have access to resume databases to analyze characteristics of potential collaborators. In some examples, the predictive analytics submodule, 306, may have access to a list of past or potential employers and may identify and rank potential collaborators based on that list in terms of propensity to succeed based on historical data. The predictive analytics submodule developing a propensity score (MyPi) for users of the collaborative EyePi Platform may have as input information about actions, feedback and background, for example, education level and training, job experiences, user or colleague feedback, measures of prior willingness to provide feedback, quality of prior responses or feedback, input from colleagues or other peers on quality of work and feedback. Such propensity scores could be used, for example, as a differential payment modifier of remuneration by a small amount, for instance one percent. 

However, this does not support the claim limitation, as the claim limitation requires selecting authenticated subject matter experts authenticated via the blockchain process used in transfers of cryptocurrency using predictive analytics, Bayesian renormalization, and missing data imputation, while the specification and the cited patents describe techniques that may be implemented by the predictive analytics module, rather than using Bayesian renormalization and missing data imputation in addition to predictive analytics based on historical data. Additionally, the description does not provide support for the use of the particular combination of predictive analytics based on historical data, Bayesian renormalization, and missing data imputation, as claimed, nor does it describe how predictive analytics, Bayesian renormalization, and missing data imputation are used to select subject matter experts. Further neither the specification nor the incorporated patents make any mention of experts authenticated via the blockchain process used in transfers of cryptocurrency, or describe how experts are authenticated via the blockchain process used in transfers of cryptocurrency (See MPEP 2161.01). Although the specification does not provide sufficient support for how predictive analytics, Bayesian renormalization, and missing data imputation are used to select subject matter experts, for purposes of examination, this limitation is interpreted as “an engine that selects among authenticated subject matter experts using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation.”
Claim 27 recites “that selects initial developmental paths based in part on input from peer-reviewed subject matter experts authenticated via the blockchain process used in transfers of cryptocurrency;” "that computes using predictive analytics one or more propensities of success of alternate developmental paths based at least in part on historical data and using Bayesian renormalization and missing data imputation" and "e)    that selects the development path maximizing the propensity of success, minimizing resources and time to completion using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation." Paragraph 49 of the original specification describes evaluating alternate developmental paths, and states "[a]s part of the evaluation process he simulates potential outcomes, 708, using Monte Carlo simulation or other analytic procedures using the governance engine, 111. As part of the evaluation process over a predefined discovery period collected from the selected contributors he collects from the development paths explored, the problem solutions or product prototypes, 710. At the conclusion of one iteration of development, he and his team evaluate the outcomes, 712, and select the optimal path, 714, using the governance engine, 111." Additionally, paragraphs 36 and 44 of the specification also mention a propensity to success. However, this does not describe calculating propensities of success of alternate developmental paths based at least in part on historical data and using Bayesian renormalization and missing data imputation, or selecting the development path maximizing the propensity of success, minimizing resources and time to completion using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation, or how the computation and selection occur. Additionally, the specification does not mention the use of the blockchain process used in transfers of cryptocurrency to authenticate subject matter experts. (See MPEP 2161.01). Although the specification does not provide sufficient support for calculating propensities of success of alternate developmental paths based at least in part on historical data and using Bayesian renormalization and missing data imputation, or selecting the development path maximizing the propensity of success, minimizing resources and time to completion using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation, or how the computation and selection occur, for purposes of examination, step (a) is interpreted as “that selects initial developmental paths based in part on input from authenticated, peer-reviewed subject matter experts authenticated;” and the remaining limitations are interpreted as written.
Claim 28 recites "an engine that computes remuneration of problem solutions with predictive analytics based in part on historical data and using Bayesian renormalization and missing data imputation and thus fulfills smart contracts." Paragraph 46 of the original specification describes using predictive analytics to assign appropriate compensation to the collaborative contributions of subject matter experts. However, this does not support computing remuneration using predictive analytics as well as using Bayesian renormalization and missing data imputation, and does not describe how this computation is performed. Additionally, the specification does not describe the engine as fulfilling smart contracts. (See MPEP 2161.01). Although the specification does not provide sufficient support for computing remuneration using predictive analytics as well as using Bayesian renormalization and missing data imputation, for purposes of examination, this claim is interpreted as "an engine that computes remuneration of problem solutions with predictive analytics based in part on historical data and using Bayesian renormalization and missing data imputation."
Claim 29 recites: 
[A]n engine that invests the crypto currency earned by users of the system in securities, comprising corporate debt, convertible notes, stock indexes, futures, FOREX, stock options, stocks, and other real or virtual assets available via any market and using Bayesian renormalization and missing data imputation comprising generation of a predictive model based on historical data via selecting variables having at least a first predetermined level of significance from a pool of potential predictor variables associated with the historical data, to form a first population of predictor variables, extending the first population of predictor variables to include cross products of at least two variables, each being from the first population of predictor variables, selecting variables having at least a second predetermined level of significance from the extended first population of predictor variables to form a second population of predictor variables, extending the second population of predictor variables to include cross products of at least two variables, at least one of the variables for at least one of the cross products being from the pool of potential predictor variables that are associated with the historical data and having less than the first predetermined level of significance, selecting variables having at least a third predetermined level of significance from the extended second population of predictor variables to form a third population of predictor variables, automatically selecting a model generation method from a set of available model generation methods to match characteristics of the historical data, generating a possible model of the third population of predictor variables using a Subsample of the historical data by the model generation method, determining whether the possible model generalizes to the historical data other than the subsample, applying the possible model to all of the historical data to generate a final model, cross-validating the final model using random portions of the historical data, and interacting with the system being modeled based on the final model.

Paragraph 47 of the original specification describes the analytical module employing historical data to determine pricing. This does not describe investing the crypto currency using Bayesian renormalization and missing data imputation. Also, although US Patent No. 7,933,762 recites the language:
selecting variables having at least a first predetermined level of significance from a pool of potential predictor variables associated with the historical data, to form a first population of predictor variables, extending the first population of predictor variables to include cross products of at least two variables, each being from the first population of predictor variables, selecting variables having at least a second predetermined level of significance from the extended first population of predictor variables to form a second population of predictor variables, extending the second population of predictor variables to include cross products of at least two variables, at least one of the variables for at least one of the cross products being from the pool of potential predictor variables that are associated with the historical data and having less than the first predetermined level of significance, selecting variables having at least a third predetermined level of significance from the extended second population of predictor variables to form a third population of predictor variables, automatically selecting a model generation method from a set of available model generation methods to match characteristics of the historical data, generating a possible model of the third population of predictor variables using a subsample of the historical data by the model generation method, determining whether the possible model generalizes to the historical data other than the subsample, applying the possible model to all of the historical data to generate a final model, cross-validating the final model using random portions of the historical data, and interacting with the system being modeled based on the final model 

in claim 1 of the patent, neither the specification nor the incorporated patent describe how the cryptocurrency is invested using this method. 
Claim 30 recites “program code to interactively communicate information among entrepreneurs, subject matter experts, investors and corporate representatives using the blockchain process used in transfers of cryptocurrency.” The specification does not describe this feature. Although paragraph 9 of the specification recites “program code to interactively communicate information among entrepreneurs, subject matter experts, investors and corporate representatives,” the specification does not describe using the blockchain process used in transfers of cryptocurrency to perform this interactive communication.  For purposes of examination, this claim is interpreted as “program code to interactively communicate information among entrepreneurs, subject matter experts, investors and corporate representatives.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the blockchain process" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-30 are also rejected as each depends on claim 23. 
Claim limitation “a governance engine providing . . .”  and “an exchange engine that trades . . .” in claim 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as the claim recites a generic placeholder, “engine” coupled with a function “providing”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure in the specification must include a computer plus an algorithm for performing the claimed function (MPEP 2181 (II) (B)). Here, the specification does not provide support for the providing a graphical user interface or an exchange engine that trades crypto currency using smart contracts as claimed in claim 23.
Claims 22-30 are also rejected as each depends on claim 23. 
Claim limitation “an engine that selects among authenticated subject matter experts using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation” in claim 26 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as the claim recites a generic placeholder, “engine” coupled with a function “that selects”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure in the specification must include a computer plus an algorithm for performing the claimed function (MPEP 2181 (II) (B)). Here, the specification does not provide support for the use of the particular combination of predictive analytics based on historical data, Bayesian renormalization, and missing data imputation, as claimed, nor does it describe how predictive analytics, Bayesian renormalization, and missing data imputation are used to select subject matter experts, or how subject matter experts are authenticated via the blockchain process used in transfers of cryptocurrency.
Claim limitation “an engine: (a) that selects initial development paths . . . (b) that evaluates alternate developmental paths . . . (c) that assesses solutions provided . . . (d) that computes . . . (e) that selects . . .” in claim 27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as the claim recites a generic placeholder, “engine” coupled with a functions, such as “that selects,” “that evaluates,” etc... However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure in the specification must include a computer plus an algorithm for performing the claimed function (MPEP 2181 (II) (B)). Here, the specification does not disclose algorithms for performing the functions claimed in claim 27. Although the specification discloses the functions recited in the claim in Figure 7 and paragraph 49, the specification does not disclose algorithms for performing each of the specific recited functions, nor does it describe how subject matter experts are authenticated via the blockchain process. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation "an engine that computes remuneration of problem solutions with predictive analytics based in part on historical data and using Bayesian renormalization and missing data imputation and thus fulfills smart contract" in claim 28 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as the claim recites a generic placeholder, “engine” coupled with a function “that computes”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure in the specification must include a computer plus an algorithm for performing the claimed function (MPEP 2181 (II) (B)). Here, the specification does not support computing remuneration using predictive analytics as well as using Bayesian renormalization and missing data imputation, and does not describe how this computation is performed or how it fulfills smart contracts.
Claim limitation “an engine that invests the crypto currency” in claim 29 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as the claim recites a generic placeholder, “engine” coupled with a function “that invests”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure in the specification must include a computer plus an algorithm for performing the claimed function (MPEP 2181 (II) (B)). Here, the specification does not disclose algorithms for performing the function of investing the crypto currency. Although the specification mentions that the crypto currency can be invested in paragraphs 10 and 47, and the claim recites an algorithm from US Patent No. 7,933,762 which is incorporated by reference in the specification, the specification does not disclose algorithms for performing the recited function of investing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 24 and 29 make reference to multiple statutory classes of invention. Claims 24 and 29 are each directed to “a collaborative enterprise development system,” but recite acts performed by users. Specifically, claim 24 recites “authenticated persons willing to pay for crowd-sourced solutions,” and “authenticated subject matter experts willing to sell solutions,” and claim 29 recites “earned by users of the system.” A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, et al. (US 5,862,223) in view of Pinto, et al. (US 7, 499,897) (“Pinto ‘897”) and Muse (US 2013/0232023).
Regarding claim 23, Walker discloses a collaborative enterprise development system comprising:
(a) a secure communication network configured to connect authenticated users (Walker Figs. 1, 29; 7:6-11; 8:60-67; 9:30-37; 9:66-10:43; 10:54-61; 12:64-13:29; 15:10-16);
(b) an innovation engine configured to select authenticated subject matter experts (Walker Fig. 7, step 770; 6:58-59; 7:31-47; 8:16-27; 10:26-32; 17:36-18:22; 20:28-65);
 (d) a pricing engine configured to evaluate remuneration of solutions contributed by said subject matter experts (Walker Figs. 9-10, 35; 22:57-65; 40:38-45);
(e) an exchange engine that trades currency for services and items of value (Walker 22:12-35; 23:5-19).
Walker also does not specifically disclose a governance engine providing a graphical user interface that enables a user of a model generation tool to view and manage subgroups of variables associated with generation of a predictive model the variables including source variables that are associated with attributes of original data and derived variables subsequently modified from the source variables one of the Subgroups being identified as containing variables that are contributory and another of the Subgroups being identified as containing variables that are non-contributory and said governance engine configured to optimize project development paths, or that the currency is crypto currency. 
Pinto ‘897 discloses a governance engine providing a graphical user interface that enables a user of a model generation tool to view and manage subgroups of variables associated with generation of a predictive model the variables including source variables that are associated with attributes of original data and derived variables subsequently modified from the source variables one of the Subgroups being identified as containing variables that are contributory and another of the Subgroups being identified as containing variables that are non-contributory and said governance engine configured to optimize project development paths (Pinto ‘897 Abstract; 1:35-2:56; 4:9-18; 6:36-7:45; Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker to include a governance engine providing a graphical user interface that enables a user of a model generation tool to view and manage subgroups of variables associated with generation of a predictive model the variables including source variables that are associated with attributes of original data and derived variables subsequently modified from the source variables one of the Subgroups being identified as containing variables that are contributory and another of the Subgroups being identified as containing variables that are non-contributory and said governance engine configured to optimize project development paths, as disclosed in Pinto ‘897 in order to allow the input obtained for solving a problem to be organized into a workflow for performing the project in an optimal manner while minimizing development time (Pinto 1:6-31; 2:18-56).
Walker in view of Pinto ‘897 does not specifically that the currency is crypto currency.
Muse discloses allowing users to transfer funds and make payment using e-currency, such as bitcoins (Muse ¶¶ 8, 36, 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Walker in view of Pinto ‘897 to allow payment in crypto currency as disclosed in Muse as doing so only involves simple substitution of one known type of currency for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claim 24, Walker discloses a network that connects authenticated persons willing to pay for crowd-sourced solutions to technical problems and authenticated subject matter experts willing to sell solutions to said technical problems in return for any type of currency, including crypto currency or equity interests (Walker Figs.1, 6; 7:6-29; 9:30-37; 10:54-65; 11:16-55; 12:64-13:29; 16:62-17:35; 21:64-67; 22:6-11). 
Regarding claim 25, Walker discloses a network of user devices for communicating over one or more computer networks (Walker 7:6-29; 10:9-15; 54-61; 13:12-28; 16:62-17:35; 18:31-32; 25:9-12).
	Although Walker discloses user devices connected to a cellular network (Walker 13:12-28), Walker in view of Pinto ‘897 does not specifically disclose a network of mobile user devices.
	Muse discloses that a mobile phone is a common type of computer system (Muse ¶ 84).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Walker in view of Pinto ‘897 to use mobile devices as the devices in the cellular network of Walker, because Muse discloses that mobile phones are a common type of computer system, and substituting a mobile phone for the devices of Walker only involves simple substitution of one known computing device for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claim 30, Walker discloses a non-transitory computer readable medium comprising: program code to interactively communicate information among entrepreneurs, subject matter experts, investors and corporate representatives (Walker 7:6-29; 10:9-15; 11:23-39, 53-56; 13:29-34; 16:66-67; 25:9-12). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Pinto ‘897 and Muse as applied to claim 23 above, and further in view of Hughes (US 2010/0174579) and Pinto, et al. (US 2005/0234753) (“Pinto ‘753”).
Regarding claim 26, Walker discloses an engine that selects among authenticated subject matter experts (Walker 14:25-41; 17:36-18:22; 37:6-18). 
Walker in view of Pinto ‘897 and Muse does not specifically disclose selecting experts using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation.
Hughes discloses selecting a person to participate in a task based on historical data regarding past performance on similar tasks (Hughes ¶¶ 43, 54, 76-78).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker in view of Pinto ‘897 and Muse to include using historical data to select a person to participate in a task as disclosed in Hughes in order to increase the likelihood of success by obtaining a plan that takes into account the effect of uncertain resources, such as human performance, and attempts to mitigate it (Hughes ¶¶ 4-5, 6-8).
Walker in view of Pinto ‘897, Muse, and Hughes does not specifically disclose the use of Bayesian renormalization and missing data imputation in making decisions for a project.
Pinto ‘753 discloses the use of Bayesian renormalization and missing data imputation in making decisions for a project (Pinto ‘753 Figures 7-8; ¶¶ 35-36, 49-50, 65-72).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker in view of Pinto ‘897, Muse, and Hughes, to include the use of Bayesian renormalization and missing data imputation in making decisions for a project, as disclosed in Pinto ‘753, in order to allow for more accurate decisions to be made based on the available data (Pinto ‘753 ¶¶ 2, 6, 35, 65, 69, 72).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Pinto ‘897 and Muse as applied to claim 23 above, and further in view of Maithell, et al. (US 2005/0216324) (“Maithell”), Hughes (US 2010/0174579) and Pinto, et al. (US 2005/0234753) (“Pinto ‘753”).
Regarding claim 27, Walker discloses an engine that receives input or solutions from authenticated, peer-reviewed, subject matter experts and assesses solutions provided by said authenticated, peer-reviewed, subject matter experts (Walker 8:16-27; 10:44-53; 21:37-46, 52-62; 39:46-40:37).
	Walker in view of Pinto ’897 and Muse does not specifically disclose that the engine selects initial developmental paths based in part on input from users; evaluates alternate developmental paths based in part on mathematical simulation of outcomes; computes using predictive analytics one or more propensities of success of alternate developmental paths based at least in part on historical data and using Bayesian renormalization and missing data imputation; and selects the development path maximizing the propensity of success, minimizing resources and time to completion using predictive analytics based on historical data and using Bayesian renormalization and missing data imputation.
	Maithell discloses an engine that optimizes a project development that includes 
selecting initial developmental paths based in part on input from users (Maithell ¶ 48, 65, 80, 83, 85, 87-88, 94-98); evaluating alternate developmental paths based in part on mathematical simulation of outcomes (Maithell ¶ 82, 83, 85-88, 99); computing the feasibility of the developmental paths based at least in part on historical data (Maithell ¶ 69, 85-86, 95) and selecting the development path based on feasibility, minimizing resources and time to completion (Maithell ¶¶ 20, 74, 75, 77, 87, 96-97, 103, 128).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker in view of Pinto ’897 and Muse to include a governance engine that optimizes a project development path as disclosed in Maithell in order to allow the input obtained for solving a problem to be organized into a schedule for performing the solution that takes into account business goals, such as maximizing revenue or customer satisfaction (Maithell ¶¶ 3-5, 7-8, 10-12).
Walker in view of in view of Pinto ’897, Muse, and Maithell does not specifically disclose that determining the feasibility of alternate development paths involves computing one or more propensities of success using predictive analytics and using Bayesian renormalization and missing data imputation, and using the predictive analytics and using Bayesian renormalization and missing data imputation to select the optimum path or solution.
Hughes discloses a system of planning projects that involves performing predictive analytics to perform calculations based on historical data and determine the likelihood of success of tasks and the overall project, and selecting a plan to maximize the likelihood of success (Hughes ¶¶ 6, 11, 20-25, 27-30, 32, 43, 74, 76, 78, 104-105).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker in view of in view of Pinto ’897, Muse, and Maithell to include using historical data to determine the likelihood of success of a project and select an alternate plan to increase the likelihood of success using the historical data as disclosed in Hughes in order to obtain a plan that takes into account the effect of uncertain resources and attempts to mitigate it (Hughes ¶¶ 4-5, 6-8).
Walker in view of in view of Pinto ’897, Muse, Maithell, and Hughes does not specifically disclose the use of Bayesian renormalization and missing data imputation in making the decisions for a project.
Pinto ‘753 discloses the use of Bayesian renormalization and missing data imputation in making decisions for a project (Pinto ‘753 Figures 7-8; ¶¶ 35-36, 49-50, 65-72).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker in view of in view of Pinto ’897, Muse, Maithell, and Hughes, to include the use of Bayesian renormalization and missing data imputation in making decisions for the project, as disclosed in Pinto ‘753, in order to allow for more accurate decisions to be made based on the available data (Pinto ‘753 ¶¶ 2, 6, 35, 65, 69, 72).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Pinto ‘897 and Muse as applied to claim 23 above, and further in view of Wu, et al. (US 2014/0324555) (“Wu”) and Pinto, et al. (US 2005/0234753) (“Pinto ‘753”).
Regarding claim 28, Walker discloses evaluating remuneration of solutions contributed by said subject matter experts (Walker Figs. 9-10, 35; 22:57-65; 40:38-45).
Walker in view of Pinto ‘897 and Muse does not specifically disclose determining remuneration with predictive analytics based in part on historical data and using Bayesian renormalization and missing data imputation.
Wu discloses determining compensation for tasks performed by a worker based on historical data (Wu ¶¶ 42-43, 61).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Walker in view of Pinto ‘897 and Muse to include determining remuneration based in part on historical data as disclosed in Wu in order to determine an adequate amount of compensation for a task that the worker will be satisfied with (Wu ¶ 42).
Walker in view of Pinto ‘897, Muse, and Wu does not specifically disclose the use of Bayesian renormalization and missing data imputation in making a decision for the project.
Pinto ‘753 discloses the use of Bayesian renormalization and missing data imputation in making decisions for a project (Pinto ‘753 Figures 7-8; ¶¶ 35-36, 49-50, 65-72).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker in view of Maithell, Muse, and Wu, to include the use of Bayesian renormalization and missing data imputation in making decisions for the project, as disclosed in Pinto ‘753, in order to allow for more accurate decisions to be made based on the available data (Pinto ‘75 ¶¶ 2, 6, 35, 65, 69, 72).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Pinto ‘897 and Muse as applied to claim 23 above, and further in view of Arnott, et al. (US 2008/0288416) (“Arnott”) and Pinto, et al. (US 7933762) (“Pinto ‘762”) .
Regarding claim 29, Muse discloses an engine that invests crypto currency of users of the system in securities, comprising FOREX, stocks, and other real or virtual assets available via any market (Muse Abstract; ¶¶ 15, 90, 104).
Pinto ‘897 discloses the use of Bayesian renormalization and missing data imputation in making decisions for a project (Pinto ‘897 Figures 7-8; 4:6-46; 6:47-7:7; 8:29-9:32).
Walker in view of Pinto ‘897 and Muse does not specifically disclose that the securities comprise corporate debt, convertible notes, stock indexes, futures, and stock options.
Arnott discloses that securities in which investments can be made include corporate debt (Arnott ¶¶ 25, 42, 61, 141), convertible notes (Arnott ¶¶ 25, 61, 141), stock indexes (Arnott ¶¶ 9, 88, 145, 158-159), futures (Arnott ¶ 25, 27, 96), and stock options (Arnott ¶¶ 25, 35, 38).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Walker in view of Pinto ‘897 and Muse to include securities that include corporate debt, convertible notes, stock indexes, futures, and stock options as disclosed in Arnott, as these are common types of financial objects, and using these specific financial objects as investments in place of others only involves simple substitution of one known of type of financial object for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Walker in view of Pinto ‘897, Muse, and Arnott does not specifically disclose 
generation of a predictive model based on historical data via selecting variables having at least a first predetermined level of significance from a pool of potential predictor variables associated with the historical data, to form a first population of predictor variables, extending the first population of predictor variables to include cross products of at least two variables, each being from the first population of predictor variables, selecting variables having at least a second predetermined level of significance from the extended first population of predictor variables to form a second population of predictor variables, extending the second population of predictor variables to include cross products of at least two variables, at least one of the variables for at least one of the cross products being from the pool of potential predictor variables that are associated with the historical data and having less than the first predetermined level of significance, selecting variables having at least a third predetermined level of significance from the extended second population of predictor variables to form a third population of predictor variables, automatically selecting a model generation method from a set of available model generation methods to match characteristics of the historical data, generating a possible model of the third population of predictor variables using a Subsample of the historical data by the model generation method, determining whether the possible model generalizes to the historical data other than the subsample, applying the possible model to all of the historical data to generate a final model, cross-validating the final model using random portions of the historical data, and interacting with the system being modeled based on the final model.
	Pinto ‘762 discloses generation of a predictive model based on historical data via selecting variables having at least a first predetermined level of significance from a pool of potential predictor variables associated with the historical data, to form a first population of predictor variables, extending the first population of predictor variables to include cross products of at least two variables, each being from the first population of predictor variables, selecting variables having at least a second predetermined level of significance from the extended first population of predictor variables to form a second population of predictor variables, extending the second population of predictor variables to include cross products of at least two variables, at least one of the variables for at least one of the cross products being from the pool of potential predictor variables that are associated with the historical data and having less than the first predetermined level of significance, selecting variables having at least a third predetermined level of significance from the extended second population of predictor variables to form a third population of predictor variables, automatically selecting a model generation method from a set of available model generation methods to match characteristics of the historical data, generating a possible model of the third population of predictor variables using a Subsample of the historical data by the model generation method, determining whether the possible model generalizes to the historical data other than the subsample, applying the possible model to all of the historical data to generate a final model, cross-validating the final model using random portions of the historical data, and interacting with the system being modeled based on the final model (Pinto ‘762 Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Walker to include generation of a predictive model as disclosed in Pinto ‘762 in order to allow the input obtained for solving a problem to be organized into a workflow for performing the project in an optimal manner while minimizing development time (Pinto ‘762 1:5-3:65).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685